Citation Nr: 0200759	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  97-34 253A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
home improvement and 
structural alterations pursuant to 38 U.S.C.A. § 1717 (West 
1991 & Supp. 2001).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1966 to August 1974 
and from October 1974 to June 1986.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 1997 determination of the Department of Veterans 
Affairs (VA) Medical Center in Fort Wayne, Indiana.  In 2000, 
the veteran's claims file was transferred to the VA Regional 
Office in Indianapolis, Indiana (RO), where personnel 
certified the veteran's appeal for appellate review.  

In February 2001, the Board remanded this claim to the RO for 
the purpose of clarifying whether the veteran wanted to have 
a personal hearing before a Member of the Board.  On Remand, 
the RO contacted the veteran regarding this matter, and in a 
written statement received at the RO in March 2001, the 
veteran responded that he did not want a hearing and 
requested that his case be transferred to the Board.  
Inasmuch as the veteran has withdrawn his hearing request, 
his case is deemed ready for appellate review.  38 C.F.R. § 
20.702(e) (2001).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  In March 1997, prior to obtaining VA authorization, the 
veteran had an air conditioner installed in his home.  

3.  In March 1997, a medical emergency did not exist such 
that a delay in the installation of the air conditioner would 
have been hazardous to the veteran's life or health.


CONCLUSION OF LAW

The criteria for reimbursement for the cost of unauthorized 
home improvement and 
structural alterations are not met.  38 U.S.C.A. §§ 1717, 
1728, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to reimbursement for  the cost of unauthorized home 
improvement and structural alterations made in March 1997.  
In April 1997, the VA Medical Center in Fort Wayne, Indiana 
determined that the veteran was not entitled to this benefit 
and the veteran appealed this determination.  

While his appeal was pending, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  This enhanced duty to assist is 
inapplicable if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(A) (West Supp. 2001).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it considered the veteran's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the veteran's claim does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, in a letter dated April 
1997, the VA Medical Center in Fort Wayne, Indiana informed 
the veteran of the evidence needed to substantiate his claim.  
In addition, in a statement of the case issued in November 
1997, the VA Northern Indiana HealthCare System in Fort 
Wayne, Indiana informed the veteran of the reason for which 
his claim had been denied and the law and regulations 
pertinent to that claim.  In a supplemental statement of the 
case issued in September 2000, the RO informed the veteran of 
the reason for which his claim had been denied and the law 
and regulations pertinent to that claim.  

With regard to the duty to assist, the VA afforded the 
veteran a hearing at the VA Northern Indiana HealthCare 
System in Fort Wayne, Indiana, before the Chief of Health 
Information and Ambulatory Care, a nurse practitioner and a 
prosthetic clerk.  The VA also offered the veteran an 
opportunity to present testimony at a hearing before a Board 
Member, but the veteran indicated that he was not interested 
in so doing.  The veteran has not requested additional 
assistance in developing his claim or identified any 
outstanding evidence that needs to be obtained in support 
thereof. 

The facts in this case are not in dispute.  The veteran is 
service connected for bipolar disorder, low back pain with 
traumatic arthritis, frostbite of the ears, fingers and toes, 
and residuals of a right inguinal hernia.  In February 1997, 
his furnace exploded.  On March 7, 1994, the veteran had the 
furnace replaced and a heat pump system and central air 
conditioning system installed.  On March 31, 1997, the 
veteran submitted a VA Form 10-0103 (Veterans Application for 
Assistance in Acquiring Home Improvement and Structural 
Alterations), in which he indicated that the improvements 
were necessary as his bipolar disorder and post-traumatic 
stress disorder (PTSD) were affected by weather and 
temperature changes.  

In April 1997, the VA Medical Center in Fort Wayne, Indiana 
denied the veteran's application on the basis that the 
veteran did not obtain VA authorization for the improvements 
prior to March 1997, when the improvements were made.  The 
veteran appealed this determination, and in November 1998, he 
testified in support of his appeal at the VA Northern Indiana 
HealthCare System, Fort Wayne, Indiana campus.  The panel 
members for the hearing included the Chief of Health 
Information and Ambulatory Care, a nurse practitioner and a 
prosthetic clerk.  

During this hearing, the veteran clarified that he was 
seeking reimbursement for the cost of the air conditioner and 
its installation, not for the cost of the furnace and heat 
pump and their installation.  He testified that, because 
summer weather, heat and humidity negatively affected his 
service-connected bipolar disorder, a therapist had strongly 
recommended the installation of a central air conditioning 
unit in the veteran's home.  In light of this fact, when his 
furnace exploded in March 1997, the veteran decided to save 
money by having the air conditioning system installed at the 
same time workers installed the new furnace and heat pump 
system.  The veteran indicated that, at that time, he did not 
know how to apply for VA assistance for home improvements so 
he was not able to obtain prior VA approval for the 
installation of the central air conditioning system.  Upon 
questioning by the panel members, the veteran clarified that 
a social service therapist had recommended the installation 
of the central air conditioning system, not a medical 
professional.

The VA may provide a claimant home health services that are 
found to be necessary or appropriate for the effective and 
economic treatment of service-connected disabilities.  VA 
home health services include payment or reimbursement for 
home improvements and structural alterations that are 
necessary to assure continued treatment of service-connected 
disabilities or to provide access to the home or to essential 
lavatory and sanitary facilities.  38 U.S.C.A. § 1717(a)(2) 
(West 1991 & Supp. 2001); see also Paris v. Brown, 6 Vet. 
App. 75 (1993).  

The question of whether a claimant can be reimbursed under 
the Home Improvement Structural Alteration program for 
improvements made without prior VA authorization was 
addressed by the VA General Counsel in a memorandum dated 
June 28, 1982.  This memorandum is not binding on the Board; 
however, it provides helpful guidance in this case.  In this 
memorandum, the General Counsel indicated that home health 
services, including home improvements and structural 
alterations, were a type of outpatient treatment subject to 
the general requirement that reimbursement for outpatient 
medical services not authorized in advance may be made only 
if certain criteria are met.  These criteria included, in 
pertinent part, the rendering of services in response to a 
medical emergency such that delay would have been hazardous 
to the veteran's life or health.  See 38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.80.  The General Counsel noted 
that, due to the period of time that was inherently required 
to make improvements or structural alterations to a home, 
delay in provision of such improvements could not be 
considered hazardous to life or health.  Based on this 
rationale, the General Counsel concluded that all claims for 
reimbursement for improvements not authorized in advance by 
the VA under the Home Improvement Structural Alteration 
program should be denied. 

The veteran in this case has admitted that he had the central 
air conditioning system installed prior to obtaining VA 
authorization for the installation.  While the Board 
acknowledges the veteran's request for an exception to the 
rule requiring prior VA approval for home improvements, it 
must abide by the law.  In this case, the law is clear.  
Absent prior VA authorization, a veteran can be reimbursed 
for home improvements or structural alterations only if a 
medical emergency existed such that a delay in the 
installation of the improvements or alterations would have 
been hazardous to the veteran's life or health.  The veteran 
does not assert, and the evidence does not establish, that 
such was the case in March 1997.  In fact, the veteran has 
admitted that he had the air conditioning system installed in 
March 1997 to save money, because he was having other 
improvements made to his home.  In addition, the fact that 
the installation took time indicates that the veteran's life 
or health was in no immediate danger, when the veteran 
decided to have the air conditioner installed.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to reimbursement for the cost of unauthorized 
home improvement and structural alterations pursuant to 38 
U.S.C.A. § 1717 (West 1991 & Supp. 2001).  The evidence in 
this case is not in relative equipoise; therefore, the 
veteran is not entitled to the benefit of the doubt in 
resolution of his claim.   


ORDER

Entitlement to reimbursement for the cost of unauthorized 
home improvement and 
structural alterations pursuant to 38 U.S.C.A. § 1717 (West 
1991 & Supp. 2001), is
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

